PER CURIAM.
Borkowski appeals an order of the Florida Unemployment Appeals Commission which dismissed his administrative appeal as untimely. We reverse and remand.
The circumstances of this case are analogous to those in Assam v. Florida Unemployment Appeals Commission, 871 So.2d 978 (Fla. 3d DCA 2004), which show that the Commission mailed the claimant two separate determinations setting out two distinct 20-day appeal periods (the determination of ineligibility to receive unemployment benefits and the overpayment determination), thereby creating confusion concerning the time for filing an appeal. In reversing the Commission’s dismissal of the appeal, the Third District concluded that the claimant had timely perfected a notice of appeal from the second overpayment determination, and that he was “free to raise any and all factual defenses to the underlying decision [which disqualified him from receiving benefits] to contest the overpayment determination.” Id. at 981.
Similar to the facts in Assam, claimant’s appeal in this case was timely as to the overpayment determination, but untimely in regard to the ineligibility determination. Because, as in Assam, the Commission’s overpayment determination is inextricably intertwined with the disqualification decision, claimant should be free to raise the same defenses pertinent to both decisions.
REVERSED and REMANDED.
ERVIN, DAVIS and BENTON, JJ., concur.